FILE COPY



    In re Donald H. Garza,
         Sr.Appellant/s




                               Fourth Court of Appeals
                                       San Antonio, Texas
                                             February 28, 2014

                                           No. 04-14-00129-CR

                                     IN RE Donald H. GARZA Sr.

                                    Original Mandamus Proceeding1

                                                  ORDER

Sitting:         Karen Angelini, Justice
                 Marialyn Barnard, Justice
                 Luz Elena D. Chapa, Justice

        On February 24, 2014, relator filed a pro se petition for writ of mandamus. We have
determined this court does not have jurisdiction to grant the requested relief. The petition is
DISMISSED FOR LACK OF JURISDICTION. Relator’s request for leave to file the petition for
writ of mandamus is DENIED AS MOOT. The court’s opinion will issue at a later date.

           It is so ORDERED on February 28th, 2014.



                                                                    _____________________________
                                                                    Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of February, 2014.



                                                                    _____________________________
                                                                    Keith E. Hottle
                                                                    Clerk of Court




1 This proceeding arises out of Cause No. 2013CR9597, styled The State of Texas v. Donald H. Garza Sr., pending
in the 290th Judicial District Court, Bexar County, Texas, the Honorable Melisa Skinner presiding.